 



EXHIBIT 10.9
TRIPLE CROWN MEDIA, INC.
2005 LONG TERM INCENTIVE PLAN
DIRECTOR’S RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT, entered into as of the Grant Date, by and between the
Participant and Triple Crown Media, Inc. (the “Company”).
     WHEREAS, the Company maintains the Triple Crown Media, Inc. 2005 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive an Award of Restricted Stock (“Restricted
Stock Award”) under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
1. Terms of Award. The following terms shall govern the Restricted Stock Award:

  (a)   The “Participant” is                                         .     (b)  
The “Grant Date” is February 15, 2006.     (c)   The number of shares of
Restricted Stock awarded under this Agreement shall be five thousand (5,000)
shares. Shares of “Restricted Stock” are shares of Stock granted under this
Agreement and are subject to the terms of this Agreement and the Plan.     (d)  
The purchase price for the shares of Restricted Stock is zero.     (d)   The
“Period of Restriction” is the period beginning on the Grant Date and ending on
the applicable Vesting Date (as defined below).     (e)   The Vesting Date is
the date the Period of Restriction will end and all or a portion of the shares
of Restricted Stock will be owned free and clear of any restrictions by the
Participant, except as otherwise provided in Section 4(b). The
            shares of Restricted Stock shall vest on the applicable Vesting Date
as set forth on the following schedule provided the Participant’s Date of
Termination has not occurred on or before such Vesting Date.

      Number of Shares   Vesting Date
1,000
  December 31, 2006
1,000
  December 31, 2007
1,000
  December 31, 2008
1,000
  December 31, 2009
1,000
  December 31, 2010

1



--------------------------------------------------------------------------------



 



There shall be no proportionate or partial vesting in the periods prior to the
applicable Vesting Dates and all vesting shall occur only on the appropriate
Vesting Date.

  (f)   Shares of Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered during the Period of Restriction. Except as
otherwise provided in Section 4, if the Participant’s Date of Termination occurs
prior to the end of the Period of Restriction, the Participant shall forfeit the
Restricted Stock as of the Participant’s Date of Termination without
compensation.     (g)   If the Participant is a Reporting Person, the
Participant shall be subject to any additional restrictions imposed on Reporting
Persons under the provisions of the Plan.

2.   Dividends and Voting Rights. The Participant shall be entitled to receive
and retain any dividends on shares of Restricted Stock that become payable
during the Period of Restriction (although such dividends shall be treated, to
the extent required by applicable law, as additional compensation for tax
purposes if paid on Restricted Stock); provided, however, that no dividends
shall be payable to or for the benefit of the Participant with respect to record
dates occurring prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which the Participant has forfeited
the Restricted Stock. The Participant shall, except as set forth in the Plan or
this Agreement, be entitled to exercise all other rights, powers and privileges
of a holder of Stock with respect to the Restricted Stock, including the right
to vote the shares of Restricted Stock during the Period of Restriction, with
the exceptions that (i) the Participant shall not be entitled to vote the shares
with respect to record dates for such voting rights arising prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Participant has forfeited the Restricted Stock and (ii) the
Participant shall be required to deposit with the Company any property issued in
respect of the Restricted Stock (other than regular cash dividends which will be
paid to you) during the Restriction Period and such property shall be subject to
the same restrictions as the Restricted Stock with regard to which they are
issued and shall herein be encompassed within the term “Restricted Stock.”

3.   Holding of Restricted Stock. Each certificate issued in respect of shares
of Restricted Stock granted under this Agreement shall be delivered and held by
the Participant subject to the transfer restrictions, forfeiture provisions and
other terms and conditions contained in this Agreement and the Plan. Each such
certificate shall contain a legend reflecting that the shares are subject to the
restrictions and other terms and conditions provided for in this Agreement and
Plan. Each such certificate shall be returned to the Company immediately upon
forfeiture of the shares of Restricted Stock.

4.   Accelerated Vesting and Forfeiture of Shares. Subject to the provision of
Section 4(b) of this Agreement and provided the Restricted Stock has not been
otherwise forfeited under another provision of this Agreement:

2



--------------------------------------------------------------------------------



 



  (a)   The Participant shall become vested in the shares of Restricted Stock,
and become owner of the shares free of all restrictions otherwise imposed by
this Agreement, prior to the Vesting Date set forth in Section 1 as follows:

  (i)   The Participant shall become fully vested in the shares of Restricted
Stock as of the date of a Change of Control, if the Change of Control occurs
prior to the Vesting Date of the Restricted Stock, and the Participant’s Date of
Termination does not occur before the Change of Control date.     (ii)   The
Participant shall become fully vested in the shares of Restricted Stock as of
the Participant’s Date of Termination if as of such Date of Termination the
Participant has a Disability.     (iii)   The Participant shall become fully
vested in the shares of Restricted Stock as of the Participant’s Date of
Termination if the Date of Termination occurs because of the Participant’s
death. (Ownership of such shares of Stock shall be determined pursuant to
Section 9 of this Agreement.)

  (b)   Notwithstanding any other provision of the Plan or this Agreement, the
Company shall have no liability to deliver any shares of Restricted Stock under
the Plan or this Agreement or make any other distributions of benefits under
this Agreement or the Plan unless delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

5.   Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

  (a)   Date of Termination. The Participant’s “Date of Termination” shall be
the first day occurring on or after the Grant Date on which the Participant is
no longer a director of the Company or any Subsidiary. If the Participant is
both a director and an employee of the Company on the Grant Date, then the
Participant’s “Date of Termination” shall be the first day occurring on or after
the Grant Date on which the Participant is (i) no longer an employee of the
Company or any Subsidiary and is (ii) no longer a director of the Company.    
(b)   Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” if the Participant is deemed to have
a “permanent and total disability,” as defined in Section 22(e)(3) of the Code,
as determined by the Committee in good faith, upon receipt of and in reliance on
sufficient competent medical advice.

Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement.

3



--------------------------------------------------------------------------------



 



6.   Securities Representations. The shares of Restricted Stock are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant:

  (a)   The Participant has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933 and in this
connection the Company is relying in part on his or her representations set
forth in this section.     (b)   If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Act, the shares of Stock must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such Shares and the Company is under no
obligation to register the Shares (or to file a “re-offer prospectus”).     (c)
  If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the Participant understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Stock of the Company, (ii) adequate information concerning the Company
is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.

7.   Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. In connection
with actions permitted under the terms of this Agreement, the Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, shares of Stock and property provided for herein, and the
Participant hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do in good faith by virtue hereof. Nevertheless, the
Participant shall, if so requested by the Company, execute and deliver to the
Company all such instruments as may, in the judgment of the Company, be
advisable for such purpose.

8.   Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights by
the Participant or benefits deliverable to the Participant under this Agreement
have not been delivered, respectively, at the time of the Participant’s death,
such benefits shall be delivered to the Designated Beneficiary, in accordance
with the provisions of this Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall

4



--------------------------------------------------------------------------------



 



require. If a deceased Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any benefits
distributable to the Participant shall be distributed to the legal
representative of the estate of the Participant. If a deceased Participant
designates a beneficiary but the Designated Beneficiary dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.

9.   Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding on
all persons.   10.   Plan Governs. Notwithstanding anything in this Agreement to
the contrary, the terms of this Agreement shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan   11.   Amendment. This Agreement may be amended by written
Agreement of the Participant and the Company, without the consent of any other
person.   12.   Taxes; Section 83(b) Election. The Participant acknowledges that
it is the Participant’s sole responsibility to pay any taxes arising in
connection with the Restricted stock and that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly an election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws, if the Participant so desires.   13.   Acceptance. The Participant shall
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of 60 days from the date the Participant receives this Agreement
(or such other period as the Committee shall provide).

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

                 
 
                    PARTICIPANT        
 
                         
 
                             
 
                              Social Security Number    
 
                    TRIPLE CROWN MEDIA, INC.    
 
               
 
  By:            
 
               
 
          Robert S. Prather, Jr.        
 
  Its:       Chairman        

6